UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4941
TERRENCE J. WHITE,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                Leonie M. Brinkema, District Judge.
                           (CR-01-190)

                      Submitted: August 15, 2002

                      Decided: August 21, 2002

 Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Stanley W. Preston, Jr., PRESTON LAW FIRM, Richmond, Virginia,
for Appellant. Paul J. McNulty, United States Attorney, S. David
Schiller, Assistant United States Attorney, Richmond, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. WHITE
                               OPINION

PER CURIAM:

   Terrence J. White appeals his jury conviction and sentence on a
charge of distribution of cocaine base, in violation of 21 U.S.C.A.
§ 841 (West Supp. 1999). He was sentenced to 210 months imprison-
ment, three years supervised release, and a $100 special assessment.
White’s attorney has filed a brief in accordance with Anders v. Cali-
fornia, 386 U.S. 738 (1967), claiming one error, but concluding that
there are no meritorious grounds for appeal. White was notified of his
right to file an additional brief, which he did, raising claims of inef-
fective assistance of counsel and a claim of a defective indictment. In
accordance with the requirements of Anders, we have examined the
entire record and find no meritorious issues for appeal.

   By counsel, White claims that the trial court erred in sentencing
him as a career offender under USSG § 4B1.1, when the government
failed to file an information pursuant to 21 U.S.C. § 851(a). This court
has previously held that § 851 does not extend to enhancements under
the Guidelines, United States v. Foster, 68 F.3d 86 (4th Cir. 1995),
and we decline to hold otherwise here.

   In his supplemental pro se brief, White claims that his attorney was
ineffective for failure to timely object to the sufficiency of the indict-
ment, the range of variance and conjecture used by the prosecutor,
and for failing to file timely motions and objections at trial. The foun-
dation of each of these claims is in White’s claim that his sentence
violates Apprendi v. New Jersey, 530 U.S. 466, 490 (2000), insofar
as his indictment failed to charge the amount of drugs involved.
White also specifically challenges his indictment as directly violative
of Apprendi. Because White’s sentence was below the statutory maxi-
mum of twenty years, his Apprendi claims based upon the indictment
and ineffectiveness of counsel must fail.

   Accordingly, we affirm White’s conviction and sentence. This
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move in this
                      UNITED STATES v. WHITE                      3
court for leave to withdraw from representation. Counsel’s motion
must state that a copy thereof was served on the client. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED